Exhibit 10.13

 

SOC TELEMED, INC.

EXECUTIVE INCENTIVE BONUS PLAN

 

1.PURPOSE

 

The purpose of the SOC Telemed, Inc. Executive Incentive Bonus Plan (as amended
from time to time, the “Plan”) is to motivate and reward eligible employees for
their contributions toward the achievement of certain Performance Goals (as
defined below) by SOC Telemed, Inc. (together with its subsidiaries, the
“Company”).

 

2.DEFINITIONS

 

The following definitions shall be applicable throughout the Plan:

 

(a) “Award” means the amount of cash incentive payable under the Plan to a
Participant with respect to a Performance Period.

 

(b) “Board” means the Board of Directors of the Company, as constituted from
time to time.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

(d)  “Committee” means the Compensation Committee of the Board unless another
Committee is designated by the Board. The members of any Committee designated by
the Board shall be appointed from time to time by, and serve at the pleasure of,
the Board. Any member of any such Committee may resign at any time by notice in
writing mailed or delivered to the Secretary of the Company. As of the Effective
Date, the Plan shall be administered by the Compensation Committee of the Board.

 

(e) “Effective Date” means October 30, 2020.

 

(f) “Participant” means any officer or employee of the Company who is designated
as a Participant by the Committee.

 

 

 

 

(g) “Performance Goal” means a formula or standard determined by the Committee
with respect to each Performance Period based on one or more of the following
criteria and any adjustment(s) thereto established by the Committee: (1) sales
or non-sales revenue; (2) return on revenues; (3) operating income; (4) income
or earnings including operating income; (5) income or earnings before or after
taxes, interest, depreciation and/or amortization; (6) income or earnings from
continuing operations; (7) net income; (8) pre-tax income or after-tax income;
(9) net income excluding amortization of intangible assets, depreciation and
impairment of goodwill and intangible assets and/or excluding charges
attributable to the adoption of new accounting pronouncements; (10) raising of
financing or fundraising; (11) project financing; (12) revenue backlog; (13)
gross margin; (14) operating margin or profit margin; (15) capital expenditures,
cost targets, reductions and savings and expense management; (16) return on
assets (gross or net), return on investment, return on capital, or return on
shareholder equity; (17) cash flow, free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, or cash
flow in excess of cost of capital; (18) performance warranty and/or guarantee
claims; (19) stock price or total stockholder return; (20) earnings or book
value per share (basic or diluted); (21) economic value created; (22) pre-tax
profit or after-tax profit; (23) strategic business criteria, consisting of one
or more objectives based on meeting specified market penetration or market
share, completion of strategic agreements such as licenses, joint ventures,
acquisitions, and the like, geographic business expansion, objective customer
satisfaction or information technology goals, intellectual property asset
metrics; (24) objective goals relating to divestitures, joint ventures, mergers,
acquisitions and similar transactions; (25) objective goals relating to staff
management, results from staff attitude and/or opinion surveys, staff
satisfaction scores, staff safety, staff accident and/or injury rates,
compliance, headcount, performance management, completion of critical staff
training initiatives; (26) objective goals relating to projects, including
project completion, timing and/or achievement of milestones, project budget,
technical progress against work plans; and (27) enterprise resource planning.
Awards issued to Participants may take into account other factors (including
subjective factors). Performance Goals may differ from Participant to
Participant, Performance Period to Performance Period and from Award to Award.
Any criteria used may be measured, as applicable, (i) in absolute terms, (ii) in
relative terms (including, but not limited to, any increase (or decrease) over
the passage of time and/or any measurement against other companies or financial
or business or stock index metrics particular to the Company), (iii) on a per
share and/or share per capita basis, (iv) against the performance of the Company
as a whole or against any affiliate(s), or a particular segment(s), a business
unit(s) or a product(s) of the Company or individual project company, (v) on a
pre-tax or after-tax basis, and/or (vi) using an actual foreign exchange rate or
on a foreign exchange neutral basis.

 

(h) “Performance Period” means the Company’s fiscal year, multiple fiscal years
or any other period longer or shorter than one fiscal year, as determined by the
Committee, in its sole discretion. The Committee may establish different
Performance Periods for different Participants, and the Committee may establish
concurrent or overlapping Performance Periods.

 

3.ADMINISTRATION

 

The Plan shall be administered by the Committee, which shall have the
discretionary authority to interpret the provisions of the Plan, including all
decisions on eligibility to participate, the establishment of Performance Goals,
the amount of Awards payable under the Plan, and the payment of Awards. The
Committee shall also have the discretionary authority to establish rules under
the Plan so long as such rules do not explicitly conflict with the terms of the
Plan and any such rules shall constitute part of the Plan. The decisions of the
Committee shall be final and binding on all parties making claims under the
Plan. The Committee, in its sole discretion and on such terms and conditions as
it may provide, may delegate all or part of its authority and powers under the
Plan to one or more directors and/or officers of the Company.

 

-2-

 

 

4.ELIGIBILITY

 

Officers and other key employees of the Company designated by the Committee to
participate in the Plan shall be eligible to participate in this Plan, provided
the Committee has not, in its sole discretion, withdrawn such designation and he
or she meets the following conditions:

 

(a) is a part-time or full-time regular employee of the Company as of the last
day of the applicable Performance Period; and

 

(b) is not subject to disciplinary action, is in good standing with the Company
and is not subject to a performance improvement plan.

 

5.AMOUNT OF AWARDS

 

With respect to each Participant, the Committee will establish one or more
Performance Periods, an individual Participant incentive target (which may be,
but is not required to be, based on the Participant’s base salary) for each
Performance Period and the Performance Goal(s) to be met during such Performance
Period(s).

 

Except as otherwise required by applicable law or as determined by the
Committee, base salary shall not include salary paid during any paid leave of
absence or any variable forms of compensation including, but not limited to,
overtime, on-call pay, lead premiums, shift differentials, bonuses, incentive
compensation, commissions, stock options, restricted stock units, restricted
stock, stock appreciation rights, or expense allowances or reimbursements.
Nothing in the Plan, or arising as a result of a Participant’s participation in
the Plan, shall prevent the Company from changing a Participant’s base salary at
any time based on such factors as the Company shall in its discretion determine
appropriate.

 

Awards may be pro-rated on any basis determined appropriate in the Committee’s
sole discretion, including, but not limited to, in connection with transfers to
new positions or new locations, new hires, Participants on a leave of absence
for all or any portion of a Performance Period, or Participants working less
than full-time. The Committee reserves the right, in its sole discretion, to
increase, reduce or eliminate the amount of an Award otherwise payable to a
Participant with respect to any Performance Period.

 

6.PAYMENT OF AWARDS

 

(a) Unless otherwise determined by the Committee, a Participant must be actively
employed and in good standing with the Company on the date the Award is paid.
The Committee may make exceptions to this requirement in the case of retirement,
death or disability, an unqualified leave of absence or under other
circumstances, as determined by the Committee in its sole discretion.

 

(b) Any distribution made under the Plan shall be made in cash and shall occur
within a reasonable period of time after the end of the Performance Period in
which the Participant has earned the Award.  Notwithstanding the foregoing, in
order to comply with the short-term deferral exception under Code Section 409A,
if the Committee waives the requirement that a Participant must be employed on
the date the Award is to be paid, payout shall occur no later than the 15th day
of the third month following the later of (i) the end of the Company’s taxable
year in which such Award is earned or (ii) the end of the calendar year in which
such Award is earned, or shall otherwise be structured to comply with, or be
exempt from, Code Section 409A.

 

-3-

 

  

7.GENERAL

 

(a) TAX WITHHOLDING. The Company shall have the right to deduct from all Awards
any applicable taxes, and any other deductions, required to be withheld with
respect to such payments. The Company also may withhold such amounts from any
other amount payable by the Company or any affiliate to the Participant, subject
to compliance with applicable laws.

 

(b) CLAIM TO AWARDS AND EMPLOYMENT RIGHTS. Nothing in the Plan shall confer on
any Participant the right to continued employment with the Company or any of its
affiliates, or affect in any way the right of the Company or any affiliate to
terminate the Participant’s employment at any time, and for any reason, or
change the Participant’s responsibilities. Awards represent unfunded and
unsecured obligations of the Company and a holder of any right hereunder in
respect of any Award shall have no rights other than those of a general
unsecured creditor to the Company.

 

(c) BENEFICIARIES. To the extent the Committee permits beneficiary designations,
any payment of Awards under the Plan to a deceased Participant shall be paid to
the beneficiary duly designated by the Participant in accordance with the
Company’s practices. If no such beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s legal representative,
legal beneficiary or estate, as applicable. A beneficiary designation may be
changed or revoked by a Participant at any time, provided the change or
revocation is filed with the Committee prior to the Participant’s death.

 

(d) NONTRANSFERABILITY. A person’s rights and interests under the Plan,
including any Award previously made to such person or any amounts payable under
the Plan, may not be sold, assigned, pledged, transferred or otherwise alienated
or hypothecated except, in the event of a Participant’s death, to a designated
beneficiary as provided in the Plan, or in the absence of such designation, by
will or the laws of descent and distribution.

 

(e) SUCCESSOR. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

 

(f) INDEMNIFICATION. Each person who is or shall have been a member of the
Committee and each employee of the Company or an affiliate who is delegated a
duty under the Plan shall be indemnified and held harmless by the Company from
and against any loss, cost, liability or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action or failure to act under the
Plan and against and from any and all amounts paid by him or her in satisfaction
of judgment in any such action, suit or proceeding against him or her, provided
such loss, cost, liability or expense is not attributable to such person’s
willful misconduct. Any person seeking indemnification under this provision
shall give the Company prompt notice of any claim and shall give the Company an
opportunity, at its own expense, to handle and defend the same before the person
undertakes to handle and defend such claim on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled, including under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.

 

-4-

 

  

(g) EXPENSES. The expenses of administering the Plan shall be borne by the
Company.

 

(h) TITLES AND HEADINGS. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

 

(i) INTENT. It is the intent of this Plan that all payments hereunder be exempt
from the requirements of Code Section 409A so that none of the payments to be
provided under this Plan will be subject to the adverse tax penalties imposed
under Code Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to be so exempt. The Company and each Participant will work together
in good faith to consider amendments to the Plan or revisions to the Plan with
respect to the payment of any Awards under the Plan, which are necessary or
appropriate to avoid imposition of any additional tax or income recognition
prior to the actual payment to the Participant under Code Section 409A. In no
event will the Company reimburse a Participant for any taxes or other penalties
that may be imposed on the Participant as a result of Code Section 409A.

 

(j) GOVERNING LAW. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan, and any Award shall be determined in
accordance with the laws of the Commonwealth of Virginia (without giving effect
to principles of conflicts of laws thereof) and applicable federal law.

 

(k) AMENDMENTS AND TERMINATION. The Committee may terminate the Plan at any
time, provided such termination shall not affect the payment of any Awards
accrued under the Plan prior to the date of the termination. The Committee may,
at any time, or from time to time, amend or suspend and, if suspended,
reinstate, the Plan in whole or in part; provided, however, that any amendment
of the Plan shall be subject to the approval of the Company’s shareholders to
the extent required to comply with applicable laws, regulations or rules.

 

 

 

 -5-



 

 